Exhibit 10.1

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”) is entered into as of
November 27, 2017 (the “Effective Date”) between Zayo Group, LLC, a Delaware
limited liability company (the “Company”), and Daniel P. Caruso (the
“Executive”) (each of the foregoing individually a “Party” and collectively the
“Parties”).

WHEREAS, the Executive is the Chief Executive Officer of the Company, and an
integral part of the Company’s management; and

WHEREAS, the Company wishes to assure the Executive of certain benefits upon a
Change in Control or a Qualifying Termination.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

1.              Severance Benefits. Upon a Qualifying Termination, and subject
to the Executive’s obligations set forth in Section 3 below, the Executive shall
be entitled to the following benefits:

(a)            All unvested equity awards held by the Executive at the time of
such Qualifying Termination shall continue to vest in accordance with the terms
set forth in the governing grant documents, as though a termination of
employment had not occurred.  For the avoidance of doubt, in the event the
Executive is terminated for any reason other than a Qualifying Termination, all
unvested equity will be treated in accordance with the terms set forth in the
governing grant documents.

(b)           Continuation of the health care benefits for Executive and his
dependents until the earlier of (i) the date Executive becomes eligible for
comparable coverage or (ii) the date that is six (6) months following the last
day of the month in which the Qualifying Termination occurs, which benefits
shall be provided at the same coverage level as in effect as of the date of the
Qualifying Termination, and at the same premium cost to Executive that was paid
by Executive as of such date (subject to the terms and conditions of such
benefit plans as in effect from time to time).

(c)            To the extent any Jet Services Agreement remains in effect at the
time of such Qualifying Termination, the Company shall be responsible for fifty
percent (50%) of the unused hours, if any, remaining pursuant to the terms of
the Jet Service Agreement, as well as a pro-rata portion of all fixed expenses
and management fees related to the services provided under the Jet Service
Agreement.  The Company shall have the option to utilize such unused hours for
corporate travel.

2.              Change in Control Benefits. In the event of a Change in Control,
all unvested equity awards held by the Executive at the time of such Change in
Control, whether the Executive remains employed by the Company at such time or
continues to hold unvested equity awards pursuant to Section 1(a) above, shall
vest in full as of the consummation of the Change in



--------------------------------------------------------------------------------

 



Control, with performance-based awards vesting based on the greater of (i)
actual performance through a date prior to the Change in Control, as determined
by the Company’s Board of Directors (the “Board”), or (ii) target performance
(i.e., 20% annual total shareholder return).

3.              Executive’s Obligations.  The benefits provided for under this
Agreement are subject to the following:

(a)            The Executive’s execution and non-revocation of a general release
of claims against the Company in a form reasonably satisfactory to the Company
(the “General Release”) within twenty-one (21) days following the date of the
Executive’s Qualifying Termination or Change in Control and the General Release
becomes effective and irrevocable in accordance with its terms within thirty
(30) days following such date.

(b)           The Executive’s continued compliance with the restrictive
covenants set forth in any other agreement between the Executive and the Company
in effect at the time of the Qualifying Termination.  By way of example, as of
the Effective Date, Executive remains bound by the restrictive covenants set
forth in the grant documents governing the grant of equity awards to the
Executive.

(c)            With respect to the benefits set forth under Section 1 only, for
a period of one year following the Executive’s Qualifying Termination, the
Executive shall remain available to the Company and the Board for consultation
and support, as reasonably requested by the Company or the Board.

4.              Definitions. For purposes of this Agreement:

(a)            “Cause” shall mean the Executive’s: (i) dishonesty of a material
nature with respect to the Company (including, but not limited to, theft or
embezzlement of the Company’s or any of its subsidiaries’ funds or assets); (ii)
conviction of, or guilty plea or no contest plea, to a felony charge or any
misdemeanor involving moral turpitude, or the entry of a consent decree with any
governmental body; (iii) noncompliance in any material respect with any laws or
regulations, foreign or domestic, affecting the operation of the Company’s or
any of its subsidiaries’ business, if such noncompliance is (A) likely to have a
material adverse effect on the Company or any of its subsidiaries and (B)
Executive had knowledge of such noncompliance, which noncompliance, if
reasonably susceptible to cure, is not cured within ten (10) days of written
notice thereof from the Board (or, if such noncompliance cannot feasibly be
cured within said ten (10) day period and the Executive has not cured such
noncompliance within a reasonable amount of time after using best efforts); (iv)
violation of any express direction or any rule, regulation or policy established
by the Board that is consistent with the terms of this Agreement, which
violation, if reasonably susceptible to cure, is not cured within ten (10) days
of written notice thereof from the Board (or, if such violation cannot feasibly
be cured within said ten (10) day period and the Executive has not cured such
violation within a reasonable amount of time after using best efforts), and if
such violation is likely to have a material adverse effect on the Company or any
of its subsidiaries; (v) material breach of any written agreement in effect
between the Company and the Executive, which breach, if reasonably susceptible
to cure, is not



--------------------------------------------------------------------------------

 



cured within ten (10) days of written notice thereof from the Board (or, if such
material breach cannot feasibly be cured within said then (10) day period and
the Executive has not cured such material breach within a reasonable amount of
time after using best efforts) or material breach of the Executive’s fiduciary
duties to the Company or any of its subsidiaries; or (vi) gross incompetence,
gross neglect, or gross misconduct in the performance of the Executive’s duties.

(b)           “Change in Control” shall mean the occurrence of any of the
following:

(i)             the consummation of any merger or consolidation of the Company,
if following such merger or consolidation the holders of the Company’s
outstanding voting securities immediately prior to such merger or consolidation
do not own a majority of the outstanding voting securities of the surviving
corporation in approximately the same proportion as before such merger or
consolidation;

(ii)           individuals who constitute the Board at the beginning of any
24-month period (“Incumbent Directors”) ceasing for any reason during such
24-month period to constitute at least a majority of the Board, provided that
any person becoming a director during any such 24-month period whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement for the Company in which such person is named as a
nominee for director, without objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director;

(iii)          the consummation of any sale, lease, exchange or other transfer
in one transaction or a series of related transactions of all or substantially
all of the Company’s assets, other than a transfer of the Company’s assets to a
majority-owned subsidiary of the Company or any other entity the majority of
whose voting power is held by the shareholders of the Company in approximately
the same proportion as before such transaction;

(iv)          the liquidation or dissolution of the Company; or

(v)           the acquisition by a person, within the meaning of Section 3(a)(9)
or Section 13(d)(3) (as in effect on the Effective Date) of the Securities
Exchange Act of 1934, as amended, or any successor thereto, of a majority or
more of the Company’s outstanding voting securities (whether directly or
indirectly, beneficially or of record).

(c)            “Disability” shall mean (i) the Executive’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) the Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits



--------------------------------------------------------------------------------

 



for a period of not less than three months under an accident and health plan
covering other Company employees.

(d)           “Good Reason” shall mean the occurrence of any of the following
events: (i) a substantial adverse change in the nature or scope of the
Executive’s responsibilities, authorities, powers, functions or duties attached
to the Executive’s position with the Company or any of its subsidiaries as of
the date of this Agreement; (ii) the relocation of the offices at which the
Executive is principally employed to any other location that is more than 10
miles from Boulder, Colorado; or (iii) the Executive’s title as of the date of
this Agreement is changed in any manner, other than as a result of a promotion.
Notwithstanding the foregoing, the occurrence of any event specified in
paragraphs (i), (ii) or (iii) shall not be deemed to be “Good Reason” if (A) the
Executive has approved in writing the occurrence of such event, or (B) the
Executive fails to voluntarily terminate his employment within sixty (60) days
following such event.

(e)            “Jet Services Agreement” shall mean the agreements related to
corporate jet services between Bear Equity, LLC and any private aircraft
provider.

(f)            “Qualifying Termination” shall mean termination of the
Executive’s employment by the Company without Cause (and not by reason of
Executive’s Disability or death) or by the Executive for Good Reason.

5.              At-Will Employment.  Nothing in this Agreement shall be
construed to alter the at-will nature of the Executive employment with the
Company.  The Company and the Executive acknowledge and agree that each can
terminate the employment relationship at any time upon written notice to the
other, with or without prior notice, for any reason or for no reason.  The
Executive has received no promise of continued employment or employment for any
specific period of time, and no employee of the Company, including without
limitation the Company’s officers, has the authority to alter the at-will nature
of the employment relationship except in a written employment contract signed by
an authorized Company executive and by the Executive.

6.              Severability.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

7.              Mutual Drafting. Each Party has had the opportunity to be
represented by counsel of its choice in negotiating this Agreement.  This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request, direction and construction of the Parties, at arm’s length, with
the advice and participation of counsel, and shall be interpreted in accordance
with its terms without favor to either Party, and no presumption or burden of
proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Agreement.





--------------------------------------------------------------------------------

 



8.              Section 409A of the Internal Revenue Code.  No amounts payable
under this Agreement upon the Executive’s termination of employment shall be
payable unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h).  The
Company and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”).  To the extent that any payment or benefit
pursuant to this Agreement constitutes a “deferral of compensation” subject to
Section 409A (after taking into account to the maximum extent possible any
applicable exemptions) (a “409A Payment”) treated as payable upon a separation
from service, then, if on the date of the Executive’s separation from service,
the Executive is a “specified employee” (as defined under Section 409A), then to
the extent required for the Executive not to incur additional taxes pursuant to
Section 409A, no such 409A Payment shall be made to the Executive sooner than
the earlier of (a) six (6) months after Executive’s separation from service; or
(b) the date of Executive’s death.  Should this Section 6 otherwise result in
the delay of in-kind benefits, any such benefit shall be made available to
Executive by the Company during such delay period at Executive’s
expense.  Should this Section 8 result in payments or benefits to Executive at a
later time than otherwise would have been made under this Agreement, on the
first day any such payments or benefits may be made without incurring additional
tax pursuant to Section 409A (the “409A Payment Date”), the Company shall make
such payments and provide such benefits as provided for in this Agreement,
provided that any amounts that would have been payable earlier but for the
application of this Section 8, as well as reimbursement of the amount Executive
paid for benefits pursuant to the preceding sentence, shall be paid in lump-sum
on the 409A Payment Date without interest.  If any provision of this Agreement
does not satisfy the requirements of Section 409A, such provision shall
nevertheless be applied in a manner consistent with those requirements. If any
provision of this Agreement would subject the Executive to additional tax or
interest under Section 409A, the Company shall reform the provision.  However,
the Company shall maintain to the maximum extent practicable the original intent
of the applicable provision without subjecting the Executive to additional tax
or interest, and the Company shall not be required to incur any additional
compensation expense as a result of the reformed provision. In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive under Section 409A. Notwithstanding the
foregoing, no particular tax result for the Executive with respect to any income
recognized by the Executive in connection with this Agreement is guaranteed.
Neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Executive harmless from any or all such taxes,
interest, or penalties, or liability for any damages related thereto. The
Executive acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A. Each payment under this
Agreement is intended to be a “separate payment” and not a series of payments
for purposes of Section 409A.  Any payments or reimbursements of any expenses
provided for under this Agreement shall be made in accordance with Treas. Reg. §
1.409A-3(i)(1)(iv).  All references in this Agreement to Section 409A include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Section 409A.





--------------------------------------------------------------------------------

 



9.              Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

10.           Governing Law and Jurisdiction.  This Agreement shall be construed
and enforced under and be governed in all respects by the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.  The
Company and the Executive hereby consent and submit to the exclusive personal
jurisdiction of the court in and of the State of Delaware and to the courts to
which the decisions of appeal of such courts may be taken and consents that
service of process with respect to all courts in and of the State of Delaware
may be made by registered mail to the Executive’s address on file with the
Company.

11.           Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive to any affiliate or in the event that the
Company shall after the Effective Date effect a reorganization, consolidate with
or merge into, any entity or transfer all or substantially all of its properties
or assets to any entity.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.

12.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving Party.  The failure of either
Party to require the performance of any term or obligation of this Agreement, or
the waiver by either Party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

13.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the Legal Department or to such other address as any
Party may specify by notice to the other.

14.           Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties hereto pertaining to the subject matter hereof and supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties with respect to such
subject matter.

15.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Company.

16.           Headings.  The headings and captions in this Agreement are for
convenience only, and in no way define or describe the scope or content of any
provision of this Agreement.





--------------------------------------------------------------------------------

 



17.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

EXECUTIVE

 

/s/ Daniel P. Caruso                                                        

Daniel P. Caruso

 

ZAYO GROUP, LLC

 

/s/ Wendy Cassity                                                           

By:  Wendy Cassity
Title:  SVP and General Counsel

 

 

 



--------------------------------------------------------------------------------